DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Amendment filed on 04/21/2022 has been entered and made of record. 
Currently pending Claims:	1, 13, 17-23, 25-32
Independent Claims		1 and 25
Amended Claims:		1, 23, 25
Cancelled or Withdrawn:	2-12, 14-16, 24, and 33
Newly Added:			None
Response to Argument
Applicant’s arguments filed on 04/21/2022 with respect to claim(s) 1 and 25 have been considered but they are not persuasive.
Point A
Applicant further argues because Cui’s OFM device is directed to imaging objects in motion (“[a]s fluid flows through the fluid channel 22”), modifying Cui’s OFM to be configured to hold the specimen statically during imaging by the imaging sensor would render Cui’s device inoperable for its intended purpose.
AS to Point A
In response to applicant’s argument the Examiner respectfully disagrees. Cui’s OFM device is not limited to reading objects in motion. Cui discloses physically confining the object 10 to be imaged [0182. Therefore, Cui does not discourage imaging objects (biological samples) “hold[ing] the specimen statically during imaging by the imaging sensor”. Therefore, applicant’s argument is that Cui cannot be modified by another prior art reference is not persuasive.
Point B
	Applicant argues modifying Cui with Cozier to include less than five times the first wavelength as suggested would not make the claimed invention obvious because Cozier is related to entirely different device architecture and principle or operation than that employed by Cui. (Remarks Page 7 Para 2-Page 3 Para 1).
	In response to applicant’s argument the Examiner respectfully disagrees. Cozier discloses …less than five times the first wavelength … (Cozier, “Hence the gap between the surface and the substrate must be very small, on the order of 50 nm.” col. 6 lines 20-21, Col. 11 lines 23-39. Note that the first wavelength is UV [e.g 300 nm] (Col. 2 lines 43-44). The distance Cozy discloses, which is on the order of 50 nm (col. 6 lines 20-21) is less than one fifth of the impinging ultraviolet light (Col. 2 lines 43-44).[e.g., 300 nm.].  Since Cui does not discourage modifying as suggested, applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, 17-19, 24-28, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cui et al.  (2011/0181884) hereinafter “Cui” in view of Cozier et al. (US 6441359 B1) hereinafter “Cozier” and further in view of Lee et al. (US 2008/0194012 A1).
Regarding Claim 1 and 25 Cui-Cozier-Lee
Cui discloses (Currently Amended) An apparatus (Cui, “an OFM device that uses fluorescence to image portions of an object, according to an embodiment of the invention” 0048-0049 Fig. 12(a) and 12(b) ) comprising: 
i) an imaging sensor comprising 
an array of photosensitive pixels at a sensor surface (Cui, [0159] The light detector 11 (e.g., photosensor) includes light detecting elements 11(a).” an array of light detecting elements, 11(a),¶28,¶72, fig.6), and 
a first s (object 10, specimen); 
	ii) a specimen chamber configured to hold the specimen statically during imaging by the imaging sensor; and 
iii) a light source (illumination source12) configured to illuminate the specimen at a first wavelength in a fluorescence or phosphorescence excitation band of the specimen (Cui, “For example, the illumination source 12 may provide light with a wavelength that will cause activation of fluorophores in the object 10.” 0018, 0081),
wherein the specimen surface and the sensor surface are arranged such that at least part of the specimen is at a distance from the sensor surface that is … the first wavelength when the specimen is disposed on the specimen surface (Cui, The object 10 can be selectively manipulated satisfy a near-field criterion which achieves the same result, which achieves similar objective, ¶183), wherein the imaging sensor (An optical detector)is configured to capture light at a second wavelength in a fluorescence or phosphorescence emission band of the specimen at a time after the specimen has been illuminated at the first wavelength.  (An optical detector …receives “light re-emitted from fluorophores in the object” [0059], [0018]. See also [0151] “the illumination source 12 may emit blue light as an excitation light to excite certain fluorophores in portions of the object 10. The fluorophores may re-emit green light in response to being activated by the blue excitation light.” [0151]. [0146] B. Fluorescence Application [0147], 0150).
Cui does not explicitly disclose …less than five times…
However Cozier discloses …less than five times the first wavelength … (Cozier, “Hence the gap between the surface and the substrate must be very small, on the order of 50 nm.” col. 6 lines 20-21, Col. 11 lines 23-39. Note that the first wavelength is UV [e.g 300 nm] (Col. 2 lines 43-44). The  distance Cozy discloses, which is on the order of 50 nm (col. 6 lines 20-21) is less than one fifth of the impinging ultraviolet light (Col. 2 lines 43-44).[e.g., 300 nm.].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified Cui’s apparatus by requiring the specimen-to-sensor surface to be less than five times the first wavelength (i.e. wavelength of excitation) in order to satisfy a near field criterion (Cozier, col. 2 lines 42-53).
Cui-Cozier does not explicitly disclose a specimen chamber configured to hold the specimen statically during imaging by the imaging sensor
			Although Cui, the fluid channel 22 having geometry that permit the object 10 to be physically confined ) (Cui, “the fluid channel 22 may be 10 micron where the objects 10 being imaged are 8 micron in order to keep the objects 10 close to the opaque or semi-opaque aperture layer 14..”%, col. 8 11. 32-39, (col. 24, Il. 36-39) )
However, Lee discloses:. . . configured to hold the specimen statically during imaging by the imaging sensor  (Lee, “a microfluidic particle [beads and cells, abstract] trapping device “for analysis, 0006, abstract including deformable wall 207 (fig. 2B, 0011, 0078)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify Cui’s Optoelectronic Microscope device by incorporating the chamber lid being movable” (i.e. by modifying the fluid channel 22 in Cui to be deformable) as suggested by Lee in order “to keep proximal to surface” (Cui, col. 24. 29-30) OR in order to trap particles of different diameters for analysis (Lee, 0016, 0018).

2-12. (Canceled)  
Regarding Claim 13 and 26 Cui-Cozier 
Cui discloses The apparatus of claim 1 substantially as claimed. Cui does not explicitly disclose the “illumination source 12” as being “far ultraviolet wavelength band. “ i.e. the claimed limitation  “in which the first wavelength” in the far ultraviolet wavelength band.  
14-16. (Canceled)  
Regarding Claim 13 Cui-Cozier
Cui-Cozier discloses The apparatus of claim 1 in which the first wavelength in the far ultraviolet wavelength band. (Cui, illumination source 12 may provide light with a wavelength that will cause activation of fluorophores in the object 10, ¶81, note that fluorophores are excited by ultra-violet).
Regarding Claim 17 and 27 Cui-Cozier
Cui-Cozier discloses The apparatus of claim 13, in which the first wavelength is less than 300 nm (Cozier electromagnetic energy can be in the form of ultraviolet (UV), col. 2 lines 38-47).
Regarding Claim 18 Cui-Cozier
Cui-Cozier discloses The apparatus of claim 1, in which the photosensitive pixels are insensitive to the first wavelength and sensitive to the second wavelength (Cui, Filter 406 reflects the excitation light and allows the light re-emitted from the fluorophores to pass through to the light detecting elements 11(a)”, [0160]).
Regarding Claim 19 and 28 Cui-Cozier
Cui-Cozier discloses The apparatus of claim 1 in which the light source comprises a modulated source. (Cui, “The light provided by the illumination source 12 may be modulated over time. Suitable illumination source s are naturally and commercially available.” [0081], “The illumination source 12 may be a component of the OFM device 100 or may separate from the OFM device 100. Any suitable wavelength of light, intensity of light, or modulation parameters may be used. [0099] ).


Claim Rejections - 35 USC § 103
Claims 20-23 and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cui-Cozier and further in view of Connally et al. (US 20080265177 A1) hereinafter “Connally”.
Regarding Claim 20 and 29 Cui-Cozier-Connally
Cui-Cozier discloses 20. (New) The apparatus of claim 1, comprising an imaging integrated circuit coupled to the imaging sensor, substantially as claimed.
Cui Cozier does not explicitly disclose “wherein the imaging integrated circuit is configured to disable sensing by the imaging sensor during illumination by the light source, and wherein the imaging integrated circuit is configured to enable sensing by the imaging sensor in a time period after the illumination by the light source.”
However, Connally discloses Time-Resolved Fluorescence Microscopy (TRFM) “wherein the imaging integrated circuit is configured to disable sensing by the imaging sensor during illumination by the light source, and wherein the imaging integrated circuit is configured to enable sensing by the imaging sensor in a time period after the illumination by the light source. “(Connally, “operation by means of time resolved fluorescence microscopy” where “circuit board 26 maintains the detector in a non-operational condition (i.e. not capable of detecting a signal) until a fixed gate-delay after the end of the UV emission pulse” [0145],[0144] Claim 1, See Fig.1 and Fig. 2. Where the detector is not operational during excitation. [0127],  [0128] [0129].)
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified Cui-Cozier apparatus by incorporating the limitation “wherein the imaging integrated circuit is configured to disable sensing by the imaging sensor during illumination by the light source , and wherein the imaging integrated circuit is configured to enable sensing by the imaging sensor in a time period after the illumination by the light source. “ as suggested by Connally in order to achieve “a fluorescence detection system with improved sensitivity” (Connally, 0010).
Regarding Claim 21 and 30 Cui-Cozier-Connally
Cui-Cozier discloses The apparatus of claim 20 substantially as claimed.
Cui-Cozier does not explicitly disclose “in which the imaging integrated circuit is configured to enable the sensing by the imaging sensor during a decay period of fluorescence or phosphorescence after illumination by the light source.”
However, Connally discloses Time-Resolved Fluorescence Microscopy (TRFM) “in which the imaging integrated circuit is configured to enable the sensing by the imaging sensor during a decay period of fluorescence or phosphorescence after illumination by the light source.” (Connally, circuit board 26 maintains the detector in a non-operational condition (ie not capable of detecting a signal) until a fixed gate-delay after the end of the UV emission pulse” [0145], [0144] Claim 1. See also, [0127], [0128] [0129]).
However, Connally in which the imaging integrated circuit is configured to enable the sensing by the imaging sensor during a decay period of fluorescence or phosphorescence after illumination by the light source. (Connally, See Fig. 1 where “Signal acquisition” by the detector starts only after excitation (light) pulse is switched off, [0127], [0128] [0129]. And during fluorescence decay period. See Fig.1)
Regarding Claim 22 and 31 Cui-Cozier-Connally
Cui-Cozier discloses The apparatus of claim 21 substantially as claimed.
Cui-Cozier does not explicitly disclose wherein the decay period comprises a period of tens of nanoseconds.
However, Connally discloses wherein the decay period comprises a period of tens of nanoseconds. (Connally, “Time-resolved fluorescence microscopes … designed to discriminate fluorophores with very short lifetimes (nanoseconds)…” [0004]).
Regarding Claim 23 and 32 (Currently Amended) Cui-Cozier-Connally
Cui-Cozier discloses The apparatus of claim 21 [[22]], substantially as claimed.
Cui-Cozier does not explicitly disclose wherein the decay period comprises a period of milliseconds.
However, Connally discloses wherein the decay period comprises a period of milliseconds. (Connally, “Time-resolved fluorescence microscopes…that exploit the time domain and employ fluorophores with longer fluorescence lifetimes (microseconds and greater).” [0004]. See for Example, Fig. 1. See also [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481